Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-1258
                       Lower Tribunal No. 03-1107-K
                           ________________


                           Donald J. Barton,
                                  Appellant,

                                     vs.

           Stewart J. Andrews and Leda N. Andrews,
                                 Appellees.



     An Appeal from the Circuit Court for Monroe County, Sharon I.
Hamilton, Judge.

      Mitchell J. Cook, P.A., and Mitchell J. Cook; W. Sam Holland, for
appellant.

     Burlington & Rockenbach, P.A., and Bard D. Rockenbach (West Palm
Beach), for appellees.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.
      This appeal involves a real property boundary dispute that began over

eighteen years ago. There have been numerous court proceedings and

appeals. The remaining issue involves whether the trial court committed

reversible error in refusing to impose sanctions against Appellees Stewart

and Leda Andrews (Defendants below).

      The trial court had before it a motion for sanctions pursuant to section

57.105, Florida Statutes (2021), filed by Appellant Donald J. Barton (Plaintiff

below). In response, the Andrews filed a motion for summary judgment

directed at the motion for sanctions. The trial court went on to grant summary

judgment in their favor. Barton appeals from that order. We treat the order

rendered below as an order denying Barton’s motion for sanctions, which we

review under the abuse of discretion standard.        See, e.g., Fils-Aime v.

Roberson, 273 So. 3d 1112, 1114 (Fla. 3d DCA 2019) (“An appellate court

reviews an order denying a motion for 57.105 sanctions for an abuse of

discretion.”).

      This was a heavily litigated boundary dispute with experts on both

sides. As set forth in the order on appeal, “the evidence in the record shows

both sides had competent evidence to support their opposing legal theories

regarding the boundary.” We agree. Given the record before us, the trial




                                      2
did not abuse its discretion in denying Barton’s motion for sanctions. We

therefore affirm.

      Affirmed.




                                   3